           Case 1:18-cr-00197-DAD-BAM Document 95 Filed 04/01/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721
   (559) 497-4000
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00197-DAD-BAM
12                                 Plaintiff,            STIPULATION TO CONTINUE SENTENCING;
                                                         FINDINGS AND ORDER
13                          v.
                                                         DATE: April 5, 2021
14   JUAN AUGUSTIN SANTIAGO                              TIME: 9:00 a.m.
     BENTANZOS,                                          COURT: Hon. Dale A. Drozd
15

16                                Defendant.
17

18          This case is set for sentencing on April 5, 2021. On May 13, 2020, this Court issued General

19 Order 618, which suspends all jury trials in the Eastern District of California until further notice. This

20 General Order was entered to address public health concerns related to COVID-19. Further, pursuant to
21 General Order 611 and 620, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and

22 the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency,
                                                                                                        1
23 this Court has allowed district judges to continue all criminal matters to a date after May 1, 2020.

24          Although the General Order addresses the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION TO CONTINUE SENTENCING; ORDER          1
30
            Case 1:18-cr-00197-DAD-BAM Document 95 Filed 04/01/21 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 3 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 5 orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

11 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

12 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION TO CONTINUE SENTENCING; ORDER          2
30
           Case 1:18-cr-00197-DAD-BAM Document 95 Filed 04/01/21 Page 3 of 4


 1 for the sentencing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                 STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for sentencing on April 5, 2021.

 7          2.     By this stipulation, defendant and government now move to continue the sentencing until

 8 May 18, 2021 at 9:00 a.m.

 9          3.     The parties agree and stipulate, and request that the Court find the following:

10                 a)      The parties need additional time to prepare for the sentencing hearing.

11                 b)      Counsel for defendant believes that failure to grant the above-requested

12          continuance would deny him/her the reasonable time necessary for effective preparation, taking

13          into account the exercise of due diligence.

14                 c)      The government does not object to and agrees to the continuance.

15                 d)      In addition to the public health concerns cited by General Orders 611, 612, 617,

16          618, and 620, and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

17          particularly apt in this case because Counsel or other relevant individuals have been encouraged

18          to telework and minimize personal contact to the greatest extent possible. It will be difficult to

19          avoid personal contact should the hearing proceed.

20                 e)      Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendant in sentencing the

22          defendant on the date currently set.

23

24                             [Remainder of this page intentionally left blank.]

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING; ORDER           3
30
          Case 1:18-cr-00197-DAD-BAM Document 95 Filed 04/01/21 Page 4 of 4


 1        IT IS SO STIPULATED.

 2
     Dated: April 1, 2021                             PHILLIP A. TALBERT
 3                                                    United States Attorney
 4
                                                      /s/ LAUREL J. MONTOYA
 5                                                    LAUREL J. MONTOYA
                                                      Assistant United States Attorney
 6

 7
     Dated: April 1, 2021                             /s/ JOEL M. MURILLO
 8                                                    JOEL M. MURILLO
 9                                                    Counsel for Defendant
                                                      JUAN AUGUSTIN SANTIAGO
10                                                    BENTANZOS

11

12                                        FINDINGS AND ORDER

13 IT IS SO ORDERED.

14     Dated:    April 1, 2021
15                                               UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE SENTENCING; ORDER    4
30
